DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response to the amendment filed on 12/10/2021.
Claims 5 and 13 have been canceled.
Claims 1, 7, 10 and 17-20 have been amended.
Claims 1-4, 6-12 and 14-22 are pending for consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2021 has been entered.
 
Response to Arguments
The rejection of claims 1-4, 6-12 and 14-22 under 35 U.S.C. §112(b) has been withdrawn as the claims have been amended to alleviate the indefiniteness issues. 
Applicant’s arguments, filed on 12/10/2021, with respect to the rejection of claims 1-4, 6-12 and 14-22 under 35 USC §103 have been fully considered and are persuasive.  The rejection of claims 1-4, 6-12 and 14-22 has been withdrawn. 

Allowable Subject Matter
Claims 1-4, 6-12 and 14-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 10 and 17, the closest prior art of record, Jumelet (NPL U: "Control the Health of Windows 10-Based Devices", NPL-430 4/5/17, 31 pages (Year: 2017)) discloses “an effective security strategy assumes that determined adversaries will successfully breach any defenses. It means that it’s necessary to shift focus away from preventative security controls to detection of, and response to, security issues. The implementation of the risk management strategy, therefore, balances investment in prevention, detection, and response”.  In addition, Memmott (US 20170331708 A1) discloses “a method for a self-electing service by a managed device is described. The method includes configuring the managed device with a service. The service is configured on at least one additional managed device in a network segment. The method also includes determining whether the managed device is selected to provide the service by negotiating with the at least one additional managed device in the 
The closest prior art of record fail to teach or suggest, in the context of the ordered combination of claims 1, 10 and 17, 
Claim 1:
detecting a device on an enterprise network; 
when the device provides, to a threat management facility, a heartbeat from a local security agent executing on the device that identifies the device as one of a set of managed devices for the enterprise 
when the device does not provide the heartbeat to the threat management facility, identifying a type of the device from among two or more device types, and upon determining that the type includes a user interface and that the type is manageable by the threat management facility by delivery of the local security agent to the device, directing the device to a landing page of a portal configured to manage admission of unrecognized devices onto the enterprise network by interactively guiding a user of the device through a network entry procedure in the user interface and delivering device management capability to the device by delivering the local security agent that provides the heartbeat to the device for installation on the device.
		Claim 10:
detecting a device on an enterprise network; 
when the device provides, to a threat management facility, a heartbeat from a local security agent executing on the device that identifies the device as one of a set of managed devices for the enterprise network, permitting the device to communicate over the enterprise network; and 
when the device does not provide the heartbeat to the threat management facility, identifying a type of the device from among two or more device types, and upon determining that the type includes a user 
		Claim 17:
a portal for managing admission of unrecognized devices onto an enterprise network, the portal including a first memory and a first processor, the first memory having stored thereon computer executable instructions for causing the first processor to deliver device management capability to a device on the enterprise network; and 
a threat management facility associated with the enterprise network and in communication with the portal, the threat management facility including a second memory and a second processor, the second memory having stored thereon computer executable instructions for causing the second processor to identify the device as one of a set of managed devices for the enterprise network, to permit the device to communicate over the enterprise network when the device is one of the set of managed devices, and, when the device is not one of the set of managed devices, to identify a type of the device from among two or more device types, and 
Claims 2-4, 6-9, 11-12, 14-16, and 18-22 are dependent on claims 1, 10 and 17 and are allowable for the same reasons stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG T DOAN whose telephone number is (571)272-0740.  The examiner can normally be reached on Monday-Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D Feild can be reached on (571)272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRANG T DOAN/Primary Examiner, Art Unit 2431